                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


AKYM LAMAR AVERY                                                                  PLAINTIFF

v.                               Case No. 5:19-cv-00221-KGB

DUSTY DODSON                                                                  DEFENDANTS

                                           ORDER

       Before the Court is a motion to withdraw Caroline “Carly” V. Hayes as counsel for

defendant Officer Dusty Dodson (Dkt. No. 10). Officer Dodson will continue to be represented

by C. Burt Newell (Id., ¶ 4). For good cause shown, the Court grants the motion (Dkt. No. 10).

The Court directs the Clerk to terminate Ms. Hayes as counsel of record for Officer Dodson.

       So ordered this 4th day of October, 2019.


                                                   ________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
